Order entered December 16, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00213-CR
                                No. 05-22-00218-CR

                      LYLE JEFFREY SCHOEN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
           Trial Court Cause Nos. 219-83253-2020 & 219-83254-2020

                                       ORDER

      Before the Court is the State’s December 15, 2022 motion for extension of

time to file the State’s tendered brief. We GRANT the motion and ORDER the

State’s brief received with the motion filed as of the date of this order.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE